By the Court:
Assuming in favor of the plaintiff, that the decree in partition operated an assignment to the female plaintiff of all the rights which Aurrecochea held under the agreement made with the defendant Case, it is not in terms averred in the complaint that the crop was harvested after the entry of the decree in partition. If it was harvested before that time, the plaintiffs have no claim to that portion of it which Case had agreed to deliver to Aurrecochea. As to how the fact was in this respect, cannot be satisfactorily ascertained by construction of the exceedingly loose averments found in the complaint—even when aided by resort to notice which courts will take as to the time of harvest in the country.
Judgment affirmed.